In a matrimonial action in which the parties were divorced by a judgment dated March 3, 1987, the defendant appeals from (1) an order of the Supreme Court, Westchester County (Donovan, J.), dated August 30, 1994, which, upon remittitur by decision and order of this Court dated January 31, 1994 (see, Stempler v Stempler, 200 AD2d 733), inter alia, denied his renewed motion for a downward modification of his child support and maintenance obligations and held him in contempt, and (2) an order of the same court, dated July 24, 1995.
Ordered that the order dated August 30, 1994, is affirmed, without costs or disbursements; and it is further,
Ordered that the appeal from the order dated July 24, 1995, is dismissed as abandoned, without costs or disbursements.
Contrary to the defendant’s contentions, the court did not improvidently exercise its discretion in denying his renewed motion for a downward modification of his child support and maintenance obligations. Although the defendant testified at length as to his current dire financial straits, the court *436expressly discredited his testimony and found that his nonpayment was willful and calculated to defeat the plaintiffs rights and remedies. Since the court’s determination in this regard has ample support in the record, it will be accorded great weight on appeal (see, Matter of King v King, 193 AD2d 800).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.